Citation Nr: 0923457	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left leg disorder, 
claimed as secondary to service-connected right ankle 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.   

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2006.  A transcript 
of these proceedings has been placed in the file.  

In February 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  

In a March 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision to the Court, which 
in a July 2008 Order, granted the parties' Joint Motion, 
vacating the March 2007 decision and remanding the issue of 
service connection for a left leg disorder, as secondary to 
the service-connected right ankle disability, for compliance 
with the terms of the Joint Motion.  

The Veteran has also submitted additional medical evidence 
relevant to his claim, accompanied by a waiver of RO 
consideration.  This material should be addressed by the RO 
in connection with the other evidence on file during the 
readjudication requested hereinbelow.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In a July 2008 Order, the Court granted a Joint Motion in 
which the parties agreed that the matter of service 
connection for a left leg disorder as secondary to service-
connected right ankle disability, should be remanded for 
further consideration.  

In the Joint Motion, the parties agreed that the VA 
examination, relied upon by the Board in denying the 
Veteran's claim, did not address whether the Veteran's left 
leg venous insufficiency was due to trauma caused by a fall, 
such as that suffered by the Veteran in July 2001.  

Based on the foregoing, and consistent with the Court's July 
2008 Order, the Board finds that this matter must be 
remanded, and that upon remand, the RO should request an 
appropriate VA examination in connection with the Veteran's 
claim.  See 38 C.F.R. § 3.159.  

In this regard, the Board notes that the July 2006 VA 
examiner indicated that the question of whether the Veteran 
has a chronic left leg disability might need to be addressed 
in a separate vascular examination.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and likely etiology 
of his claimed left leg disability. The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.   
All indicated tests and studies deemed 
necessary by the examiner should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
a left leg disability, to include venous 
insufficiency, that is causally related 
to an event or incident of his active 
service or was caused or aggravated by 
his service-connected right ankle 
disability.  

In this regard, the VA examiner is asked 
to comment on the associated medical 
records, to include the July 2009 report 
of his private physician.  The examiner 
should opine as to whether any left leg 
venous insufficiency at least as likely 
as not is due to trauma sustained in a 
fall, such as the one he suffered in July 
2001.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran and 
his designated presentative must be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



